DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 10/6/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-8 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (3,851,604) in view of Pralle (4,864,878).
Seifert (3,851,604) disclose(s):
End cap comprising a plate 52;
Meter assembly 31;
Meter wheel 37;
Meter housing 56;
Particulate material, abstract; 
Applicator 25 & 35;
Shaft 27;
a plurality of openings comprising central opening, figure(s) 3, annular between 51 & 38, and a plurality of fastener openings 53;
tubular sleeve 45;
locking element 33 forming a protrusion towards the tubular sleeve relative to the end cap plate;
slot, 47.

	Seifert (3,851,604) is/are silent on accommodating a bearing assembly.  Applicant’s claim language fails to positively recite(s) a bearing assembly.  Under current U.S. practice, a reference(s) need merely be capable of meeting this feature(s).  However, none-the-less, Seifert (3,851,604) has not been specifically configured for this purpose.  Pralle (4,864,878) teach(es) mounting a bearing assembly, 38, on a shaft powering a pneumatic conveyor conveying bulk material(s).  
	It would have been obvious to modify Seifert (3,851,604) to provide a bearing assembly in order to make a co-linearly oriented alignment as taught by Pralle (4,864,878).  
	With further regard to claim(s) 1, note that Seifert (3,851,604) disclose(s) fastener openings smaller than the central opening.  

	With regard to claim(s) 5, Seifert (3,851,604) disclose(s) an elliptical cross-section protrusion; and therefore forming a curve.  Further, the opening of the tubular sleeve forms a slot in that the flared edges taper inward; best seen in figure(s) 3, straddling 47.  
	With regard to claim(s) 7-8, a bearing assembly is now positively recited.  Pralle (4,864,878) teach(es) mounting a bearing assembly, 38 with a snap-ring 38.  
	With regard to claim(s) 11 & 12, generic recitation of a method of providing an apparatus is obvious in view of a reference(s) disclosing all the limitations of the recited structure.  
	With further regard to claim(s) 12, this is distinguished from claim(s) 2 in that, inter alia, it does not recite a sleeve structural feature(s) for engagement.  
	Conclusion
Claims 2-3, 6, 9-10 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653